DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments to the claims and drawings, filed on July 18, 2022, are acknowledged. Amendments are entered.
	
Response to Arguments/Remarks
Applicant's response filed on July 18, 2022 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 7, with respect to objection to the drawings have been fully considered and are persuasive.  Therefore, the objection to the drawings have been rendered moot. 
Applicant’s arguments have been considered but are moot because the arguments do not apply to the current rejection. Previous claim rejections have been rendered moot.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10 - 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masini et al. (USPN 7,397,101 B1), hereinafter as Masini.

Regarding claim 1, figs. 10a and 10b of Masini discloses an apparatus comprising:
a first semiconductor layer (612, 626, and 632) including a first bandgap (Silicon as seen in fig. 10a); and
a second semiconductor layer (616) of a first polarity (p-type as seen in fig. 10a) including a second bandgap (Germanium as seen in fig. 10a) smaller than the first bandgap (germanium vs. silicon), and formed over the first semiconductor layer,
wherein the first semiconductor layer includes
a first conductive region of the first polarity (612; p-type as seen in fig. 10a),
a second conductive region of a second polarity (632; n-type as seen in fig. 10a), and
a non-conductive region (626; intrinsic as seen in fig. 1) between the first conductive region and the second conductive region, and
wherein the second semiconductor layer includes only the first polarity (as seen in fig. 10a), and is in contact with the first conductive region and the non-conductive region (616 overlapping 612 and 626 as seen in figs. 10a and 10b) of the first semiconductor layer, and is separated from the second conductive region of the first semiconductor (as seen in figs. 10a and 10b).

Regarding claim 7, Masini discloses the apparatus of claim 1, Masini discloses wherein the first polarity is a p-type (as seen in fig. 10a), and the second polarity is an n-type (as seen in fig. 10a).

Regarding claim 10, Masini discloses the apparatus of claim 1, but Masini does not expressly discloses wherein an interface between the second semiconductor layer and the first conductive region acts as a diffusion blocking layer for electrons to guide the electrons to the second conductive region.
However, in view of MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the instant case, Masini discloses that the second semiconductor layer creates an interface with the first conductive region. Therefore, the claimed and prior art products are identical or substantially identical in structure, thus the prior art must possess the characteristic of the claimed product. Thus, a prima face case of anticipation has been established.

Regarding claim 11, Masini discloses the apparatus of claim 1, Masini discloses wherein a metal film does not contact the second semiconductor layer (as seen in figs. 10a and 10b).

Regarding claim 12, Masini discloses the apparatus of claim 1, Masini discloses wherein the second semiconductor layer electrical and mechanical contact with a portion of the first semiconductor layer (as seen in figs. 10a and 10b).

Regarding claim 13, Masini discloses the apparatus of claim 1, Masini discloses wherein the apparatus is a (Silicon) Si photonic optical semiconductor device (col. 8, ll. 31 - 33; col. 4, ll. 11 - 13 and 26 - 31).

Regarding claim 15, figs. 10a and 10b of Masini discloses a method of manufacturing a (Silicon) Si photonic optical semiconductor device (col. 8, ll. 31 - 33; col. 4, ll. 11 - 13 and 26 - 31; fig. 6), the method comprising:
forming a first semiconductor layer (612, 626, and 632) including a first bandgap (Silicon as seen in fig. 10a), the first semiconductor layer having a first conductive region of a first polarity (612; p-type as seen in fig. 10a), a second conductive region of a second polarity (632; n-type as seen in fig. 10a), and a non-conductive region (626; intrinsic as seen in fig. 1) between the first conductive region and the second conductive region; and
forming a second semiconductor layer (616) of the first polarity (p-type as seen in fig. 10a) including a second bandgap (Germanium as seen in fig. 10a) smaller than the first bandgap (germanium vs. silicon), the second semiconductor layer being formed over the first semiconductor layer and being in contact with the first conductive region and the non-conductive region of the first semiconductor layer (616 overlapping 612 and 626 as seen in figs. 10a and 10b), and is separated from the second conductive region of the first semiconductor layer (as seen in figs. 10a and 10b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masini as applied to claim 1 above, and further in view of SAMANI et al. (USPAPN US 2019/0229227 A1), hereinafter as Samani.

Regarding claim 2, Masini discloses the apparatus of claim 1, Masini discloses further comprising:
a first metal film (637) in contact with the first conductive region (as seen in figs. 10a and 10b); and
a second metal film (643) in contact with the second conductive region (as seen in figs. 10a and 10b).
But Masini does not disclose where the first and second metal films are in ohmic contact. However, ¶¶ 18 and 19 of Samani discloses that it is known in the art to have photodiode having electrical contacts to be in ohmic contacts. In view of MPEP § 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. In the instant case, both prior arts utilize identical, if not similar materials.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Masini as applied to claim 1 above, and further in view of SIMOYAMA (USPAPN US 2017/0104109 A1), hereinafter as Simoyama.

Regarding claim 5, Masini discloses the apparatus of claim 1, Masini discloses further comprising:
a photoelectric converter in which the first semiconductor layer and the second semiconductor layer overlap with each other in plan view (as seen in figs. 10a and 10b), but figs. 10a and 10b of Masini does not expressly discloses a mode converter coupled to the photoelectric converter, wherein in the mode converter, the first semiconductor layer has a planar shape of which a width increases as approaching the photoelectric converter. However, fig. 18A of Simoyama discloses a mode converter (63 - 65) coupled to the photoelectric converter (as seen in fig. 18A), wherein in the mode converter, the first semiconductor layer (65) has a planar shape of which a width increases as approaching the photoelectric converter (as seen in fig. 18A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Masini with the mode converter of Simoyama, in order to confine light in the waveguide (¶ 13 of Simoyama).
	
Regarding claim 6, Masini and Simoyama disclose the apparatus of claim 5, Simoyama discloses wherein the width is a direction perpendicular to an incident direction of the light to the photoelectric converter (as seen in fig. 18A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masini as applied to claim 1 above, and further in view of Na et al. (USPAPN US 2013/0092980 A1), hereinafter as Na.

Regarding claim 8, Masini discloses the apparatus of claim 1, Masini discloses wherein the first semiconductor layer is an Si layer (as seen in fig. 10a), but Masini does not expressly discloses the second semiconductor layer is a SixGe1-x layer (0 ≤x <1). Fig. 10a of Masini discloses the second semiconductor layer (616) is made of germanium. However, ¶ 31 of Na discloses the second semiconductor layer is a SixGe1-x layer (0 ≤x <1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Masini with the SixGe1-x layer (0 ≤x <1) of Na, in order to provide an alternative material than Ge, such as SiGe (¶ 31 of Na). In view of MPEP § 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masini as applied to claim 1 above, and further in view of Kouvetakis et al. (USPAPN US 2013/0313579 A1), hereinafter as Kouvetakis.

Regarding claim 9, Masini discloses the apparatus of claim 1, Masini discloses wherein the first semiconductor layer is an Si layer (as seen in fig. 10a), but Masini does not expressly discloses the second semiconductor layer is a Ge1-xSnx layer (0 ≤x <1). Fig. 10a of Masini discloses the second semiconductor layer (616) is made of germanium. However, abstract and ¶ 7 of Kouvetakis discloses that it is known in the art to provide small amounts of Sn into Ge into photodiodes, thus discloses the second semiconductor layer is a Ge1-xSnx layer (0 ≤x <1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Masini with the Ge1-xSnx layer (0 ≤x <1) of Kouvetakis, in order to increase responsivity and spectral coverage (¶ 7 of Kouvetakis).	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818